DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (U.S. Pub. No. 2014/0236257).
Regarding claim 1, Parker discloses:
A method for detecting spinal cord tissue damage (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and abstract discloses wherein the stimulus and measurement is made at the spinal cord), comprising: emitting a stimulation waveform from at least one electrode of a lead (electrode 122; see figure 1), wherein the lead is positioned proximate to a abstract and paragraph 0078 disclose wherein the electrode is positioned at the spinal cord and paragraph 0074 discloses wherein a stimulus waveform is applied or generated); acquiring impedance and evoked compound action potential (ECAP) signals, the impedance and ECAP signals generated in response to the stimulation waveform (abstract, paragraphs 0013, 0107, 0112, and 0155 disclose wherein ECAP and impedance measurements are made in response to stimulation); selecting a first impedance and ECAP measurement and a second impedance and ECAP measurement from the impedance and ECAP signals, wherein the second impedance and ECAP measurement being temporally separated from the first impedance and ECAP measurement (paragraph 0006 discloses wherein the system generates a first N1 evoked peak potential and a second P2 evoked peak potential); detecting SC tissue damage based on a difference between the second ECAP measurement and the first ECAP measurement (paragraphs 0028 and 0163-0164 disclose wherein the system employs a feedback mechanism that controls the level of stimulation and wherein the stimulation feedback can be based off a feedback variable or detection of overstimulation as the result of neural or tissue disease, discomfort or side effects (tissue damage) and paragraphs 0112-0116 disclose wherein the spinal cord response for controlling the feedback loop is based on the difference between the P2 and N1 peak); and adjusting at least one stimulation parameter to change the stimulation waveform based on detection of the SC tissue damage (abstract, paragraphs 0002, and 0011-0016, 0080 disclose wherein a stimulus parameter including pulse width, current and rate is changed based on the feedback analysis).
Regarding claim 2, Parker discloses the method of claim 1, and Parker further discloses:
paragraph 0028-0029, 0039-0043, and 0077 disclose wherein the feedback mechanism analyses a change in electrode array to nerve distance or movement of the electrode).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Davies (U.S. Pub. No. 2008/0009764).
Regarding claim 3, Parker discloses the method of claim 1, yet Parker does not disclose:
further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement.
However, in the same field of electrode stimulation and analysis systems, Davies discloses:
further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement (abstract and paragraphs 0052 and 0094 discloses wherein the system evaluates changes in properties or conditions of tissue (substrate) and paragraph 0054 discloses wherein the measurement of the tissue site is based on impedance value changes at the tissue site over a period of time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Parker to incorporate further comprising detecting a substrate change proximate to the at least one electrode based on a difference between the first impedance measurement and the second impedance measurement, as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLEN PORTER/Primary Examiner, Art Unit 3792